﻿1.	 My first and foremost obligation is to convey to the Assembly warm greetings from the people and Government of Solomon Islands. Although I have come some time after the commencement of this particular session, may I extend my most sincere wishes for its success.
2.	The people and Government of Solomon Islands warmly salute your election, Sir, as the President of this session. We are confident that with your vast experience as a diplomat you will lead the Assembly's deliberations to a fruitful conclusion.
3.	We also wish to pay a tribute to your predecessor, Mr. Imre Hollai of Hungary, for his commendable work during the last session.
4.	To the ever-hard-working Secretary-General we say this: We are fully aware of the very difficult tasks entrusted to you in your high office. Admirably, your diplomatic tact has over the past year persistently succeeded in bringing about understanding in areas of great conflicts of interests.
5.	When, five years ago, my country was admitted as a Member of this great Organization, we were so warmly welcomed by all our friends here. In return for that intimate welcome, the Solomon Islands people and Government have the great pleasure of welcoming Saint Christopher and Nevis to this family of nations. We congratulate the people and Government of Saint Christopher and Nevis on their achievement of statehood, and we wish them every success in the years ahead.
6.	The purpose of my being here today is twofold: first, to reaffirm the commitment of Solomon Islands to the Charter of the United Nations and its principles; and secondly, to express our concern over certain issues which have important implications for the international community, particularly for the survival of humanity. Solomon Islands has pledged its commitment to the ideals of the Organization in the firm belief that it holds the hope and potential for the betterment of all the peoples around the globe, including our own people in Solomon Islands. We reaffirm this very pledge today. We also pledged five years ago that we would do that which was within our capability and means to promote peace and harmony in the world. We accordingly reaffirm that pledge too.
7.	We renew these pledges, including our support for the various organs of the United Nations, with the full realization that Solomon Islands is a small island developing nation whose resources may not go very far towards resolving tensions that threaten the noble aims of the United Nations: to replace war with peace and to live with civilized behaviour instead of violence.
8.	Herein lie  our concern. The weapons of war are such that the peace and security of our peoples throughout the world are at stake. Today the situation in parts of Asia, Africa, Latin America, the Middle East and the North Pacific endanger the peace and security not only of the countries of those regions but also of the entire global community.
9.	In this respect, we join in the call to bring peace and stability to Lebanon. Our support for the various United Nations resolutions and peace plans for Israel and Palestine is strongly maintained, as we believe these provide a basis for a negotiated and lasting solution.
10.	The conflict between Iran and Iraq is most regretted by the Solomon Islands Government. These two oil-rich countries are being tom apart and much suffering has been caused for their peoples. But the overall effects of this conflict are being felt not only by the people of those two countries but elsewhere by the innocent peoples of other countries of the world.
11.	My Government strongly believes in the sovereignty and territorial integrity of all States and non-interference in the internal affairs of other States. Thus, we earnestly urge those involved to withdraw their forces from Afghanistan and Kampuchea. In relation to Kampuchea we welcome and support the initiative of the Association of South-East Asian Nations for peace and stability in that region.
12.	The South Pacific is a stable region, but the situation in Korea, in the North Pacific, poses a threat. The policy of the Solomon Islands Government is that the parties involved must recognize the need for and the necessity of a peaceful settlement through negotiation without outside interference.
13.	At this juncture, I wish to state categorically my Government ; position regarding the two most recent acts of total disregard for human dignity and lives. The e two acts are the hallmark of barbarism and insincerity
in terms of the United Nations desire for civilized behaviour. I refer here to the downing of the Korean airliner by a Soviet military aircraft early last month and the bomb blast in Rangoon early this month.
14.	Only those with inhuman feelings and thoughts could fail to condemn these premeditated actions causing the loss of human lives. Whatever the reasons, Solomon Islands condemn these incidents, and those responsible must ask themselves whether such acts are in keeping with intentions of the Charter. It is sporadic incidents of this kind which pose a real threat to world peace and civilized human relations.
15.	The United Nations has done much for the decolonization process, and we are glad that this is still a top priority. We welcome the Secretary-General's efforts in pursuit of the implementation of the United Nations plan for the liberation of Namibia. The successful achievement of independence by Namibia will be significant for the liberation of the indigenous peoples of southern Africa who are still plagued by the evil system of apartheid. This system, in all its manifestations, must be totally eliminated because it is inhuman and uncivilized.
16.	Mention has already been made by colleagues from the South Pacific islands region of the question of New Caledonia. My Government upholds the principle of self- determination for colonized peoples, and it is therefore our desire to see the smooth transition of New Caledonia to peaceful independence. To this extent, the French Government's intention to move this territory towards an act of self-determination is encouraging. But I sincerely plead that this intention be translated into action, in line with the wishes of the people of New Caledonia. Otherwise, procrastination will inevitably lead to inaction.
17.	The international economic situation is also of great concern to the Solomon Islands Government. Just as the world is confronted with the threat of nuclear war and mounting political tensions resulting from the escalating arms race, developing countries such as Solomon Islands are confronted with the gloomy global economic climate. Our independence and nationhood would be quite meaningless without an appreciable degree of viability, but this depends to a very large extent on the recognition and appreciation by the developed countries and multilateral financial institutions of our basic development needs.
18.	The greatest challenge that faces the international community is the pursuit of a balanced utilization and distribution of resources on a fair basis, taking into consideration that the ultimate goal of development internationally is the betterment of all mankind. Unfortunately, the prospects of developing countries are getting bleaker as the developed countries advance to new heights of industrialization and sophisticated technology.
19.	It is interesting to note that the Williamsburg Declaration on Economic Recovery, issued at the Summit of Industrialized Nations in May of this year, acknowledges that the weight of the recession has fallen heavily on developing countries. Yet no solutions to the third world's problems seem to be in sight. If solutions should be forthcoming, and we hope they will be, then a certain degree of emphasis should be given to all small island States, to give us some slight preference over our bigger third world brother countries. The United Nations and its agencies have a duty to ensure special treatment for small island States like Solomon Islands.
20.	Solomon Islands, as an island nation depending on its marine resources for a major part of its livelihood, joins other South Pacific countries in strongly condemning and opposing nuclear testing and the dumping and storage of nuclear waste in the Pacific Ocean. These are inhuman acts and they are a real threat to our economic development. In this regard, I am obliged to point out that Solomon Islands is opposed to and abhors attempts by super-Power rivalries to infiltrate the South Pacific region. In the South Pacific, and I believe in the third world generally, we expect the super-Powers to assist us in our development instead of trying to steer us towards dehumanization and eventual destruction.
21.	Our seas and soil provide the main sources of livelihood in Solomon Islands, and their pollution is fatal to our future survival. That is why we attach great importance to the United Nations Convention on the Law of the Sea. Solomon Islands is a signatory to this Convention, and steps are being taken to ratify it at the earliest possible opportunity.
22.	I am pleased to announce that Solomon Islands has just established its permanent mission here in New York this month. This is a great achievement for us in terms of our foreign relations. In fact, it is our first overseas mission ever, and it reflects the great importance we attach to our commitment to the United Nations and its noble work. For this, we are grateful to Australia and the Commonwealth secretariat for assisting us. Having realized this achievement, Solomon Islands is well placed to request the United Ns ;;<ins Secretariat to examine or review the protocol dealing with the admission of new States as Members and the accreditation of their permanent representatives thereto. I say this out of the experience which the Solomon Islands has had in the pas t five years. Although Solomon Islands was admitted as a full Member in September 1978, our permanent representative's accreditation was not accepted, merely because we did not have a permanent mission in New York. In our view, this protocol requires serious examination so that small States such as ours are not deprived of their privileges as full Members of the United Nations because of their obvious financial constraints.
23.	We have overcome this awkward situation and are now able to meet the cumbersome protocol and procedural requirements. On this basis, let me assure all the representatives that we will now participate more fully in the deliberations of the General Assembly and its committees and agencies. I hope, in future sessions, that we will participate with Solomon's wisdom.
































 
 

